Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims dated 09/22/21 are acknowledged.  Claims 28, 30 and 32-33 are pending and subject to prosecution.  Claim 28 is amended.  Claim 31 is cancelled with the amendment of 09/22/21.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Linda Huber on 12/15/2021.

The application has been amended as follows: 
IN THE CLAIMS
In claim 28, delete “ug/kg” and replace with “μg/kg” in line 5.
In claim 28, delete “ug/kg” and replace with “μg/kg” in line 6.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant’s amendments to the claims dated 09/22/21 require that the methodology treats “an osteoporotic related vertebral compression fracture” comprising at least the administration of mesenchymal stem cells and parathyroid hormone, wherein administration of both the MSCs and PTH “treats the osteoporotic by increasing apparent density (AD) at week eight that is greater than non-treatment, MSC treatment alone, and PTH treatment alone.”  The prior art does not teach or suggest the claimed result.
Further, Applicant’s working examples support the claimed methodology. Apparent density (AD) (an indication of bone quality) in vertebral defects of a rat osteoporosis model was significantly increased in mice treated with PTH and MSCs, in comparison to no treatment, PTH alone, or MSCs alone (Example 23).  See FIG 14C:

    PNG
    media_image1.png
    374
    1008
    media_image1.png
    Greyscale







All rejections of record are WITHDRAWN.  Claims 28, 30 and 32-33 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KAA
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633